Citation Nr: 1604557	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-15 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement to Florida United Radiology for the cost of private medical expenses incurred on October 1, 2010, at Lawnwood Regional Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from June 2004 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision of the U.S. Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida, which denied the benefit sought on appeal.  The Veteran has perfected a timely appeal of this determination.

In addition to the paper claims file, the Board has also reviewed the VBMS and "Virtual VA" system to ensure a complete assessment of the evidence.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he did not want a Board hearing on the June 2011 and July 2012 VA Form 9.  However, it was unclear whether the Veteran amended his July 2012 VA Form 9 to select or to withdraw a request for a Board hearing in Washington, D.C.  After requesting clarification from the Veteran, in a statement received in February 2016, the Veteran's representative indicated that the Veteran would like a video conference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the Veteran has indicated he would like to appear at a video conference hearing, remand is necessary to schedule him for such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




